OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honorable John S. Rudd, Jr.
Assistant Diraotor and Aotuarp
Teaoher Rotlrement Sfstem of Texas
Austin, Texas
                                                                         (.
Dear Sir1
                 .,.
      ,.,,   :
                 _'
       .-.:!Wa
             hare
in rhlobfou ask the
lOWin& thr88 qU8atfOIlst
                                                                     .    .   i




                             .ox‘awardomade?




                       22 of Saotion 1 of the Teaoher Retirement _
Aot                    Vernon's Annotated Civil Statutes) pro-
V1td8S as lollowst

           “(22)  *Retirement* shall maan withdrawal
      from serVio8 with a retirement 0llOWanOe granted
      under the.provision6 ot this Aot."
                                                                :    .
Ronorable John S. Rudd, Jr., Page 2


         Subseotion 1 of Se,otlon5 reads as follower
          "1.   Service Retirement Benefits.
         "Any member may retire upon written appli-
    oation to tha state Board or !!!rUEt8eS. btiX8-
    ment shall be OrrOotive ae or th8 end or the
    sohool year then Ourrent, provided that th8 said
    member at the time 80 spt30iriOd r0r his retlr8-
    ment  shmll have attained the age or sixty (60)
    years and shall have oompleted twenty (20) or
    more years Of oreditable ~8rVi.00,and
    further that X0 retirement ehall be:8fP+eOt V8
    prior to Auaust 31. 1941. Any member in ~aerv-
    ice who has attained the age of seventy (70)
    years shall be retired forthwith, provided that
    with the approval of his employer he may remain
    iIISBlTfO8."   (Rmpheais fupplfed)
          Thus, It la seen that the statute speoirioally pro-
vides that n0 retirement beOous8 Or s8l'ViOe."shallb8 8iieOt-
ive prior to August 31, 1941.“
         .Subseotion 7 Of   S8OtiOll   6 provid8s in part as fOllOws;..

          "7.   Optional Allowancea fOr'~S%rViO8
                Retirement.
          *With tha provision that no optional seleo-
     tion shall be erreotive in 0880 a benerloiary dies
     wlthdn thirty (30) days after retirement, and that
     suoh a benerioiary ehall be considered as en aot-
     ive mamber at the time or death, until the rlrst
     payment on acoouut Of .any 88~~108 benefit beoomas
     normally due, any member may elect to r8oeiVe his
     membership annuity In an annuity payable through-
     out life, or he.may eleot to receive the aotuttrfal-
     equivalent at that time, of his membership annuity
     in a reducedmembership annuity payable throughout
     life with the provision that)
          "Option (l).~ * * *"
          Itls provided If a beneriolary dies within 30 days
after retirement that no optional aeleotion shall be efreotive
and that suoh benefiaiary shall be considered as an aotive mam-
her at the time of death.
Honorable John S. Rudd, J-r.,Pa'ge3


          Subseotion~ of S8otion 5 reads In,part aa followar
          "6.   Return'&   kooumalated Contributions.

         "Should a member cease to be a teticherex-
    aept by death or retirement under the provisions
    or this Aot, he shall be paid in full the amount
    of the aooumulated contributions standing to th8
    oredit of.his individual aouount lo the Teaohar
    Saving Fund. Should 8 member die befOX ratlre-               _'
                                                                  '
    ment, the ,amount of his aooumtiated oontrlbutiona
    atandlng to tha oredlt or his individual aooount
    shall b8 paid as provided by tha’lewe  of.,desoent
    end distribution or Texas unless h8 has dir8Oted
    the aooount to be paid otharwise.~ * *'**
          If a-member dies within 30 days after rWiirem8nt;'
then Subseotlons 6 and 7 plaoe him in the position oooupled
by a mamber who died before retirement. Thererow. "the
amount Or his aoOrmtulat8doontrlbutlons Standing to the Credit
of his individual aooount shall ba paid as.provlded by the
laws or deSO8nt and ddstrlbutlon of TeIse unless h8 has dl-
reoted the acoount'tq be paid otherw~s8.W It roiiowfi that
your first question is answered in the arriX3~tiV8~
           We now turn to your second question, i7harea.mem-
ber has made en optional selebtion under Seotlon b(7); is
the aotual reoelpt of'hls.flrst monthly payment a prerequl-
Sit8 t0 the 8ff8CtiV8lleSSOf the option? be think not, The
statute  does not require It, end there would be no authority
or justirioationto read it Into the statute. The retired
member did not die mithin 30 days after retirement; end be-
fOX8 the first payment beoame due, the member seleoted his
option. It follows that a valid option was 8ffeOtad. Your
aeaond questton is; therefore, answered in theafflrmetive.
          The person whom the member nominated or designated
under the optio~nala8l8otlon provisions would not be entitled
or have th8 right to a monthly payment or the membership an-
nuity until after th8~retired member had died. The first
payment b8Oam8 due while the retired~membberwas living. You
Eonoreble John Se Rudd, Jr.,   Pefie 4



are r8epe~.tf&l.yadvls8~,~therefore, that the September 30th
payment should be paId to the edminiatrator of the deoeaSsd
menbert estat8.
                                         very truly yours